OPINION — AG — ** DISCRIMINATION — SCHOOLS ** IF A PROGRAM OF INSTRUCTION LEADING TO THE " PARTICULAR DEGREE " IN HIGHER EDUCATION DESIRED BY SAID PERSON OF " JAPANESE AND FRENCH DESCENT " IS GIVEN AT A STATE OWNED AND OPERATED INSTITUTION OF HIGHER EDUCATION OF THIS STATE ESTABLISHED FOR AND/OR USED BY THE WHITE RACE, HE 'CANNOT' LAWFULLY ATTEND LANGSTON UNIVERSITY. HOWEVER, IF A PROGRAM OF INSTRUCTION LEADING TO A " PARTICULAR DEGREE " IN HIGHER EDUCATION DESIRED BY SAID PERSON IS NOT GIVEN AT A STATE OWNED AND OPERATED INSTITUTION OF HIGHER EDUCATION ESTABLISHED FOR AND/OR USED BY THE WHITE RACE, HE MAY LAWFULLY ATTEND LANGSTON UNIVERSITY. (CIVIL RIGHTS, FEDERAL LAW, SCHOOLS, ATTENDANCE) ** NOTE: CHECK CASE LAW FROM THE UNITED STATES SUPREME COURT, E.G. 'BROWN V. SCHOOL BOARD ' ETC. . . OPINION INVALID ** CITE: 70 Ohio St. 455 [70-455], 70 Ohio St. 1451 [70-1451], ARTICLE XXIII, SECTION 11 (FRED HANSEN)